Citation Nr: 0118883	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-19 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of death.  


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had recognized active military service in the 
United States Armed Forces in the Far East (USAFFE) from 
December 1941 to July 1942 and in May 1945.  He was a 
prisoner of war (POW) from April 1942 to July 1942.  

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for the cause of the 
veteran's death.  The appellant, the veteran's surviving 
spouse, perfected an appeal of that decision.  

In a January 2000 letter, the appellant indicated that she 
was seeking nonservice-connected death pension.  This issue 
is referred to the RO for the appropriate action.  

The Board notes that in her substantive appeal, VA Form 9, 
received in September 2000, the appellant indicated that she 
desired to attend a hearing before a member of the Board at 
the RO.  By letter received in May 2001, the appellant stated 
that she no longer desired a hearing.  Thus, the hearing 
request is considered withdrawn.  38 C.F.R. § 20.704(e) 
(2000).  


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1994.  

2.  The veteran had no service-connected disabilities at the 
time of his death.  

3.  The causes of death, cardiorespiratory arrest, 
hypertension and senility, were not a result of service.  

4.  Hypertension and an organic disease of the nervous system 
were not manifest in service or within one year of 
separation.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause, contribute substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107); 38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a May 1945 Affidavit for Philippine Army Personnel the 
veteran listed no injury or illness incurred during service.  
He indicated that he had had malaria from July 1942 to 
December 1942.  In February 2000, the National Personnel 
Records Center (NPRC) certified that no other service medical 
records for the veteran were available.  

Private hospital records dated in April 1990 show that the 
veteran was hospitalized with calculous cholecystitis.  The 
impression on neurological examination was cerebral 
infarction, right main coronary artery, thrombotic.  Blood 
pressure was noted to be 140/90 on admission and at 
discharge.  The final diagnosis was artherothrombotic brain 
infarct with residual left hemiplegia.  

The certificate of death shows that the veteran died on 
December [redacted], 1994.  The immediate cause of death is listed as 
cardiorespiratory arrest.  The antecedent cause of death was 
hypertension with senility listed as an other significant 
condition contributing to death.  

In a January 2000 statement in support of her claim, the 
appellant reported that at the time of his release as a POW, 
the veteran was weak, emaciated and sick.  She stated that he 
was unable to obtain medical treatment at that time.  

In her September 2000 substantive appeal, VA Form 9, the 
appellant indicated that the veteran suffered from beriberi, 
myocardial infarction and a disorder of the cerebral artery 
and/or heart disease.  She stated that during captivity as a 
POW, the veteran suffered localized edema, swelling of the 
feet, legs and ankle joint.  

Private hospital records, received in May 2001, pertain to 
appellant, not to the veteran.  

The appellant contends that the veteran's death was related 
to service because he was a POW for more than 30 days, he 
experienced localized edema while a POW, and he later 
developed a heart disorder.  She claimed that service 
connection should be granted for the cause of death based on 
the presumption of service connection for former POWs who 
develop heart disease.  In support of her claim she reported 
that the veteran had experienced localized swelling while he 
was a POW.  

Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

In order to establish service connection for claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 38 C.F.R. § 3.303.  If a disability is not 
shown to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A former prisoner of war has 
a presumption of service connection for beri beri heart 
disease including ischemic heart disease.  38 C.F.R. § 3.309 
(2000).

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and cardiovascular-renal disease or an organic disease 
of the nervous system, become manifest to a compensable 
degree within one year after the veteran's military service 
ended, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the appellant, the Board finds that the 
appellant has not been prejudiced by the Board's 
consideration of the her claim, as set forth below.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

There is no indication of pertinent outstanding records, and 
the appellant has been afforded opportunity to submit 
argument in support of her claim and has done so.  The Board 
notes that the appellant failed to report for a travel board 
hearing on June 11, 2001.  Thus, the Board finds that the 
duty to assist the appellant has been fulfilled.  

Analysis

The certificate of death shows that the immediate cause of 
death was cardiorespiratory arrest and that hypertension was 
the antecedent cause.  Senility was listed as an other 
significant condition contributing to death.  The available 
service medical records do not show that the veteran had a 
cardiac disorder or hypertension during service.  Further, 
the medical evidence does not show that during any applicable 
presumptive period the veteran had an organic disease of the 
nervous system, hypertension or cardiovascular disease, or 
any other disorder from which he suffered during his 
lifetime.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  The appellant does not 
allege that the veteran had been diagnosed with hypertension 
during service or within one year after separation, and there 
is no evidence that the veteran had hypertension or 
cardiovascular disease or any other relevant disease until 
many years after service.  Further, the post-service medical 
evidence of record shows that he had calculous cholecystitis, 
artherothrombotic brain infarct, hypertension and senility.  

The Board notes that the appellant has asserted that the 
veteran had localized swelling while a POW.  In essence, 
there is an assertion that he had beriberi heart disease or 
ischemic heart disease.  However, the cause of death was not 
listed as beriberi or ischemic heart disease.  Further, there 
is no medical evidence that the veteran had a myocardial 
infarction or ischemic heart disease.  The issue of whether 
the cause of the veteran's death is related to active 
service, in general, requires competent evidence.  However, 
the appellant is not a medical professional and her 
statements do not constitute competent medical evidence that 
the veteran had ischemic heart disease or that his death was 
related to ischemic heart disease.  The Board notes that, 
generally speaking, lay persons are not competent to offer 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  Against the appellant's lay opinion, the 
Board is presented with a medical certificate that 
establishes that the cause of death was related to 
hypertension, senility and eventual cardiopulmonary arrest.  
This evidence is more probative of the cause of death than 
the appellant's lay opinion.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  Consequently, the appellant's claim of entitlement 
to service connection for the cause of death is denied.





ORDER

Service connection for the cause of death is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

